DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on May 13, 2022.
Claims 1-3, 5, and 7 have been amended. 
Claim 6 is canceled.
Claims 9-11 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on May 13, 2022 have been fully considered but are moot because the arguments are with respect to GSCHWIND and DEVAUX. It should be noted that a new prior art reference to DOWNIE in combination with GSCHWIND and DEVAUX teaches the newly added limitations as shown in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9, 10, and 11, the claim limitation “providing a free space of a page size for a page adjustment immediately after the access prohibited page when another target data to be inspected follows the target data to be inspected” is not supported in the specification, and therefore, constitutes new matter. Although FIG. 5 of Applicant’s specification appears to illustrate “providing a free space of a page size for a page adjustment immediately after the access prohibited page,” Applicant’s specification does not appear to recite another target data following the target data being relevant to the step of providing a free space for a page adjustment immediately after the access prohibited page.
If Applicant disagrees that the claim limitation of claims 9-11 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND (Pub No.: US 2016/0188496 A1), hereafter GSCHWIND, in view of DEVAUX (Pub. No.: US 2019/0050223 A1), hereafter DEVAUX, and DOWNIE (Pub. No.: US 2021/0173760 A1), hereafter DOWNIE.
Regarding claim 1, GSCHWIND teaches:
An inspection system comprising: a memory; and a processor coupled to the memory (see GSCHWIND FIG. 2);
configured to: generate, upon compilation, first information related to allocation of an area of target data to be accessed (GSCHWIND [0048] & FIG. 1 teach an example of code in order to avoid access violations when using SIMD to access data that span across memory boundaries, where [0038] teaches C is a compiled language that is run through a C compiler),
correlate the first information with a target program to be inspected based on whether or not access to the target data to be accessed when the target program to be inspected is executed is access to target data to be inspected with a possibility of access violation to an area other than a memory area of the data (GSCHWIND [0048] teaches code used in order to avoid access violations that would continuously check the distance from the current memory address to the end of the page, and if the distance check determines that the current memory address is less than 16 bytes in distance from the end of a page boundary, the application knows it cannot safely perform a vector load without crossing the page boundary, and the application must then invoke an alternative routine to avoid page access violation).
GSCHWIND does not appear to explicitly teach perform allocation to prohibit the access violation for the target data to be inspected based on the first information which is generated in the allocation of the area of the target data to be accessed when execution of the target program to be inspected is started, a processing to perform the allocation to prohibit the access violation includes acquiring the area of the target data to be accessed, allocating the target data to be inspected to be adjacent to a boundary of pages, and setting a page immediately before or after the target data to be inspected at the boundary to an access prohibited page for which the access is prohibited. 
However, GSCHWIND in view of DEVAUX teaches perform allocation to prohibit the access violation for the target data to be inspected based on the first information which is generated in the allocation of the area of the target data to be accessed when execution of the target program to be inspected is started (DEVAUX [0012] teaches activation of the overflow signal may occur when data have been read beyond the page, reserving a memory area following the page with a size sufficient to contain a complete data unit, where GSCHWIND [0048] teaches the code used in order to avoid access violations),
a processing to perform the allocation to prohibit the access violation includes acquiring the area of the target data to be accessed, allocating the target data to be inspected to be adjacent to a boundary of pages (see DEVAUX [0012] as taught above for reserving a memory area following the page with a size sufficient to contain a complete data unit and transferring the data units sufficient to fill the page and to overflow into the reserve memory area, resulting in the data read beyond the page corresponding to actual data of a data unit).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GSCHWIND and DEVAUX before them, to include DEVAUX’s reserving a memory area following the page in GSCHWIND’s code used in order to avoid access violations. One would have been motivated to make such a combination in order to allow data units to be transferred beyond the page, overcoming the difficulties in achieving effective coordination between production and consumption as taught by DEVAUX ([0004] & [0012]).
GSCHWIND in view of DEVAUX does not appear to explicitly teach setting a page immediately before or after the target data to be inspected at the boundary to an access prohibited page for which the access is prohibited.
However, GSCHWIND in view of DEVAUX and DOWNIE teaches the limitation (DOWNIE [0072-0073] teach mitigation for reducing or eliminating computing functionality defect by placing each heap allocation on the end of a memory page boundary and marking the following page guarded to prevent access).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GSCHWIND, DEVAUX, and DOWNIE before them, to include DOWNIE’s use of Page Heap in GSCHWIND and DEVAUX’s code used in order to avoid access violations. One would have been motivated to make such a combination in order to prevent erroneous software operation by reducing or eliminating computing functionality defects as taught by DOWNIE ([0002-0003] & [0072]).
Regarding claim 2, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 3, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. GSCHWIND also teaches A non-transitory computer-readable recording medium having stored therein a program causing a computer to execute processing (see GSCHWIND [0081]).
Regarding claim 4, GSCHWIND in view of DEVAUX and DOWNIE teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX and DOWNIE also teaches wherein the first information includes a size of an area as a combination of an area of a pointer which is used for accessing the target data to be inspected and an area of data other than the target data to be inspected, the number of pieces of target data to be inspected, and a size of each target data to be inspected (GSCHWIND [0039] teaches null-terminated strings are typically accessed using pointers to the first character in the string; [0040] also teaches a pointer directs the application to a start location of the string, where accessing the string requires an incremental, sequential step through each character of the string/array until a terminator character is reached, thereby indicating the termination (or end) of the string, and from this process the length (size) of the string is determined). 
Regarding claim 7, GSCHWIND in view of DEVAUX and DOWNIE teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX and DOWNIE also teaches:
determining whether or not inspection validity is designated in accordance with an option when the target program to be inspected is executed; and when the inspection validity is designated, the computer is caused to execute the processing of performing the allocation to prohibit the access violation (DEVAUX [0012] teaches the page does not contain an integer number of data units, resulting in the activation of the overflow signal (i.e. inspection validity) may occur when data have been read beyond the page and reserving a memory area following the page with a size sufficient to contain a complete data unit).
The same motivation that was utilized for combining GSCHWIND and DEVAUX as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 9, GSCHWIND in view of DEVAUX and DOWNIE teaches the elements of claim 1 as outlined above. GSCHWIND in view of DEVAUX and DOWNIE also teaches:
wherein the processing of performing the allocation to prohibit the access violation access includes providing a free space of a page size for a page adjustment immediately after the access prohibited page when another target data to be inspected follows the target data to be inspected (see DOWNIE [0072-0073] as taught above in reference to claim 1 for placing each heap allocation on the end of a memory page boundary and marking the following page guarded to prevent access, where DEVAUX FIG. 3A-B illustrate page PG2 follows page PG1).
The same motivation that was utilized for combining GSCHWIND, DEVAUX, and DOWNIE as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 10, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND in view of DEVAUX and DOWNIE as applied to claim 3 above, and further in view of STALL (Pub. No.: US 2018/0018206 A1), hereafter STALL.
Regarding claim 5, GSCHWIND in view of DEVAUX and DOWNIE teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX and DOWNIE also teaches:
wherein the computer is further caused to execute processing of generating, upon compilation of the target program to be inspected, a code for executing, […] based on the first information (see GSCHWIND [0038] as taught above in reference to claim 1, where C is a compiled language that is run through a C compiler, and [0048] teaches the code avoiding access violations when accessing data that span across memory boundaries),
processing of performing the allocation to prohibit the access violation when execution of the target program to be inspected is started (see DEVAUX [0012] as taught above in reference to claim 1).
The same motivation that was utilized for combining GSCHWIND and DEVAUX as set forth in claim 1 is equally applicable to claim 5. 
GSCHWIND in view of DEVAUX and DOWNIE does not appear to explicitly teach generating […] a code for executing, by a runtime library, and embedding the code in an object code.
However, STALL teaches the limitation (STALL [0054] teaches a runtime library is installed on the device, which may be accessible to all threads or may be provided for a specific collection of threads and/or objects, where the object workflow may be embedded within one or more objects 102 that are managed by the object workflow).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GSCHWIND, DEVAUX, DOWNIE, and STALL before them, to modify GSCHWIND, DEVAUX, and DOWNIE’s code used in order to avoid access violations reserving a memory area to be embedded as taught by STALL. Using the known technique of embedding object workflow within objects to provide the predictable result of the additional code reserving a memory area to be embedded in GSCHWIND, DEVAUX, and DOWNIE would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that GSCHWIND in view of DEVAUX and DOWNIE was ready for improvement to incorporate the embedding object workflow within objects as taught by STALL.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND in view of DEVAUX and DOWNIE as applied to claim 3 above, and further in view of MAEDA (Pub. No.: US 2008/0152223 A1), hereafter MAEDA.
Regarding claim 8, GSCHWIND in view of DEVAUX and DOWNIE teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX and DOWNIE does not appear to explicitly teach:
canceling the access prohibition and releasing the acquired area when the execution of the target program to be inspected is ended. 
However, GSCHWIND in view of DEVAUX, DOWNIE, and MAEDA teaches the limitation (DEVAUX [0012] teaches reserving a memory area following the page with a size sufficient to contain a complete data unit, where MAEDA [0079] teaches if a completion instruction to exit a program is sent, the reserved areas are released and the processing ends).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GSCHWIND, DEVAUX, DOWNIE, and MAEDA before them, to include MAEDA’s releasing of reserved areas when a program is completed in GSCHWIND, DEVAUX, and DOWNIE’s code used in order to avoid access violations. One would have been motivated to make such a combination in order to avoid running out of memory caused by reserved areas that are no longer required to be reserved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138